DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-21 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Neuberger (US 2015/0305811 A1), in view of Patton (US 2015/026880 A1) further in view of Monty (US 2013/0059264 A1).
Regarding claim 11, Neuberger discloses a dental system (eg. Fig. 1, 100) comprising: a processor; and a non-transitory computer-readable storage medium in data communication with the processor, the non-transitory computer-readable storage medium comprising a dental laser management process comprising computer-executable instructions executable by a portable dental laser station (eg. Para. 35), a remote access system and a graphical user interface (GUI) (eg. Fig. 1-2, display 104 and 204, Para. 36-38); but does not disclose the portable dental laser station configured to be controllable by the remote access system, the dental laser station comprising a dental handpiece assembly that comprises at least one dental laser to be applied to a target surface; the remote access system, via the dental laser station, configured to control an output of a beam of the at least one dental laser via the dental handpiece assembly, the output comprising a beam size that is larger at the target surface than a beam size at a proximal end of the dental handpiece assembly; and the GUI configured to monitor the output of the beam of the at least one laser and display parameters associated with the output of the beam, the GUI comprising functionality for enabling modification of characteristics of the beam.
Patton teaches a dental laser station that can be controlled via remote/wifi linked systems (eg. Para. 51-52, 78, 80-82, and 86) with a display (Fig. 3, station 10) that includes status/access/control/etc. icons that are used when the station is coupled with other mobile devices (eg. Para. 56), and the dental laser management process further configured to enable modification of the at least one dentistry-related parameter by the remote access system (eg. Para. 51-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Neuberger with the wireless communication and GUI statuses taught by Patton to allow for a more dynamic interface to allow better configuration of more complex systems (eg. Patton, Para. 3). 
Monty teaches a laser dental treatment apparatus with a feedback controlled guidance system (eg. Abstract) that has spinning mirrors that can be moved such that the point of focus can be moved based on a sensed position information with automated activation and beam shaping control during the operation of the device (eg. Fig. 3-4, Para. 12, 16, 42, and 45-48).
It would have been obvious to have combined the above prior art with the computer controlled laser focal point program as taught by Monty to allow for smaller and faster movements without compromising accuracy and preventing damage to tissue that is not affected (eg. Monty, Para. 10-12)
Regarding claim 11, the combined invention of Neuberger, Patton, and Monty discloses the remote access system further configured with an optical scheme that optimizes a laser power distribution of the beam of the at least one laser to account for curvatures of the target surface (eg. Monty, Para. 13-17).
Regarding claim 12, the combined invention of Neuberger, Patton, and Monty discloses the optical scheme comprises adjusting wavelengths of the at least one laser (eg. Neuberger, Abstract, 10-12).
Regarding claim 13, the combined invention of Neuberger, Patton, and Monty discloses the remote access system further configured with an optical scheme that maintains a uniform laser power distribution of the beam of the at least one laser to ensure uniform material removal from the target surface (eg. Monty, Para. 13-17 and 43). 
Regarding claim 14, the combined invention of Neuberger, Patton, and Monty discloses a lens coupled to the distal end of the dental handpiece assembly, the lens comprising two radii of input and output surfaces, wherein the input and output surfaces cause the beam size adjustment on the target surface (eg. Monty, Para. 15, 21-22, 37-42, Fig. 3-5).
Regarding claim 15, the combined invention of Neuberger, Patton, and Monty discloses a protective flat window coupled to the lens in association with the output surface (eg. Monty, Fig. 1, shroud/cover 13, Para. 40).
 Regarding claim 16, the combined invention of Neuberger, Patton, and Monty discloses the protective flat window is replaceable (eg. Monty, Fig. 1, cover 13, See MPEP 2144.04.V.C, one of ordinary skill would be able to make the cover separable to yield predictable results).
Regarding claim 17, the combined invention of Neuberger, Patton, and Monty discloses a mirror coupled to the dental handpiece assembly, the mirror configured to turn a direction of the beam of the at least one dental laser (eg. Monty, Para. 10, 16-17, and 50-51, Fig. 6).
Regarding claim 18, the combined invention of Neuberger, Patton, and Monty discloses a directional turn is 90 degrees (eg. Monty, Fig. 4, the spinning mirrors are capable of changing the direction of a beam 90 degrees).
Regarding claim 19-20, the combined invention of Neuberger, Patton, and Monty discloses a portable device touch screen configured to display the GUI (eg. Neuberger, Fig. 1, Abstract, portable system and touch sensitive display 104).
Regarding claim 21, the combined invention of Neuberger, Patton, and Monty discloses the portable device is at least one of a tablet or smartphone (eg. Patton, Para. 56).
Regarding claim 25, the combined invention of Neuberger, Patton, and Monty discloses the remote access system is a device coupled to the portable dental laser station (eg. Patton, Para. 56, 82, Fig. 3).
Regarding claim 26, the combined invention of Neuberger, Patton, and Monty discloses the device of the remote access system is remotely located to the portable dental laser station, wherein communication with the portable dental laser station occurs via an electronic network (eg. Patton, Para. 56, 82, Fig. 3). 
Regarding claim 27, the combined invention of Neuberger, Patton, and Monty discloses the remote access system is a set of computer-readable code tangibly stored and operational from the non-transitory computer- readable storage medium (eg. Patton, Para. 81-82).
Regarding claim 28, the combined invention of Neuberger, Patton, and Monty discloses the remote access system is further configured to provide functionality for web-enabled laser systems (eg. Patton, Para. 81-83).
Regarding claim 29, the combined invention of Neuberger, Patton, and Monty discloses the parameters of the beam comprise attributes selected from a group consisting of. laser power, pulse frequency, laser energy, air delivery options and levels and water delivery options and levels (eg. Patton, Fig. 60-61, Neuberger, Para. 8-10, 26).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Neuberger (US 2015/0305811 A1), in view of Patton (US 2015/026880 A1) further in view of Monty (US 2013/0059264 A1), further in view of Boutoussov (US 2014/0272771 A1).
Regarding claim 22, the combined invention of Neuberger, Patton, and Monty discloses the invention of claim 20, but does not the remote access system is further configured to receive session and log data from any wired or wireless coupled system at a specific time or time interval.
Boutoussov teaches a dental laser system (14) that uploads data into a network regarding a time log of the medical system usage including when the system was activated and duration (eg. Para. 28).
It would have been obvious to combine the invention of Neuberger, Patton, and Monty with the time log data recording and uploading as taught by Boutoussov to provide better usage note taking and troubleshooting (Boutoussov, eg. Para. 28).
Regarding claim 23, the combined invention of Neuberger, Patton, Monty, and Boutossov disclose the session data includes information comprising at least one of information related to one or more procedures, settings information, errors, and time spent firing the laser (eg. Boutossov, Para. 19-20, 31, 35-37, 42).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Neuberger (US 2015/0305811 A1), in view of Patton (US 2015/026880 A1) further in view of Monty (US 2013/0059264 A1), further in view of Boutoussov (US 2014/0272771 A1), further in view of Lee (US 2011/0306986 A1).
Regarding claim 24, the combined invention of Neuberger, Patton, Monty, and Boutossov discloses the invention of claim 22, but does not disclose the log data comprises information related to events including screen presses in addition to raw communication data between the portable dental laser station and the remote access system.
Lee teaches an augmented robotic surgical system with surgical action history recording for a surgeon to store a sequential user manipulated history log (eg. Para. 90-97, 381-385, processing motion data and categorizing motion history)
It would have been obvious to combine the invention of Neuberger, Patton, Monty, and Boutoussov with the raw data processing taught Lee to improve on the surgeon’s actions to a preference and give feedback to minimize error (Lee, eg. Para. 376).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792